

115 HR 2492 IH: Protecting Taxpayers From Corruption Act
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2492IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Mr. Rodney Davis of Illinois introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend chapter 81 of title 5, United States Code, to require the forfeiture of worker’s
			 compensation benefits under such chapter by any individual who, while
			 serving as a Member of Congress, converted campaign funds to personal use
			 in violation of the Federal Election Campaign Act of 1971 or engaged in
			 other offenses relating to the abuse of the public trust, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Protecting Taxpayers From Corruption Act. 2.Forfeiture of worker’s compensation benefits by Members of Congress converting campaign funds to personal use or engaging in other offenses relating to abuse of the public trust Section 8148 of title 5, United States Code, is amended by adding at the end the following new subsection:
			
				(d)
 (1)If an individual is finally convicted of an offense described in paragraph (2) and every act or omission of the individual that is needed to satisfy the elements of the offense occurs while the individual is a Member of Congress, the individual shall forfeit (as of the date of such conviction) any entitlement to any benefit such individual would otherwise be entitled to under this subchapter for any injury occurring on or before the date of such final conviction.
					
						(2)
 An offense described in this paragraph is any of the following:  (A) An offense under section 201 of title 18 (relating to bribery of public officials and witnesses).
						
							(B)
 An offense under section 203 of title 18 (relating to compensation to Member of Congress, officers, and others in matters affecting the Government).
						
							(C)
 An offense under section 204 of title 18 (relating to practice in the United States Court of Federal Claims or the United States Court of Appeals for the Federal Circuit by Member of Congress).
						
							(D)
 An offense under section 219 of title 18 (relating to officers and employees acting as agents of foreign principals).
						
							(E)
 An offense under section 286 of title 18 (relating to conspiracy to defraud the Government with respect to claims).
						
							(F)
 An offense under section 287 of title 18 (relating to false, fictitious or fraudulent claims).  (G) An offense under section 597 of title 18 (relating to expenditures to influence voting).
						
							(H)
 An offense under section 599 of title 18 (relating to promise of appointment by candidate).  (I) An offense under section 602 of title 18 (relating to solicitation of political contributions).
						
							(J)
 An offense under section 606 of title 18 (relating to intimidation to secure political contributions).
						
							(K)
 An offense under section 607 of title 18 (relating to place of solicitation).  (L) An offense under section 641 of title 18 (relating to public money, property or records).
						
							(M)
 An offense under section 666 of title 18 (relating to theft or bribery concerning programs receiving Federal funds).
						
							(N)
 An offense under section 1001 of title 18 (relating to statements or entries generally).  (O) An offense under section 1503 of title 18 (relating to influencing or injuring officer or juror).
						
							(P)
 An offense under section 1505 of title 18 (relating to obstruction of proceedings before departments, agencies, and committees).
						
							(Q)
 An offense under section 1512 of title 18 (relating to tampering with a witness, victim, or an informant).
						
							(R)
 An offense under section 1951 of title 18 (relating to interference with commerce by threats of violence).
						
							(S)
 An offense under section 1952 of title 18 (relating to interstate and foreign travel or transportation in aid of racketeering enterprises).
						
							(T)
 An offense under section 1956 of title 18 (relating to laundering of monetary instruments).  (U) An offense under section 1957 of title 18 (relating to engaging in monetary transactions in property derived from specified unlawful activity).
						
							(V)
 An offense under chapter 96 of title 18 (relating to racketeer influenced and corrupt organizations).
						
							(W)
 An offense under section 7201 of the Internal Revenue Code of 1986 (relating to attempt to evade or defeat tax).
 (X)An offense under section 313(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114(b)) (relating to the conversion of contributions or donations to personal use).
						
							(Y)
 An offense under section 104(a) of the Foreign Corrupt Practices Act of 1977 (relating to prohibited foreign trade practices by domestic concerns).
						
							(Z)
 An offense under section 10(b) of the Securities Exchange Act of 1934 (relating to fraud, manipulation, or insider trading of securities).
						
							(AA)
 An offense under section 4c(a) of the Commodity Exchange Act (7 U.S.C. 6c(a)) (relating to fraud, manipulation, or insider trading of commodities).
 (BB)An offense under section 371 of title 18 (relating to conspiracy to commit offense or to defraud United States), to the extent of any conspiracy to commit an act which constitutes—
 (i)an offense under any of the previous subparagraphs of this paragraph; or (ii)an offense under section 207 of title 18 (relating to restrictions on former officers, employees, and elected officials of the executive and legislative branches).
 (3)For purposes of this subsection— (A)the terms finally convicted and final conviction refer to a conviction (i) which has not been appealed and is no longer appealable because the time for taking an appeal has expired, or (ii) which has been appealed and the appeals process for which is completed; and
 (B)the term Member of Congress includes a Delegate or Resident Commissioner to the Congress.. 3.Requiring annual report on individuals receiving worker’s compensation benefits on account of injury or death of Members, officers, and employees of House of Representatives (a)ReportNot later than October 1 of each year, the Chief Administrative Officer of the House of Representatives shall submit a report to the Committee on House Administration of the House of Representatives containing a list of each individual with respect to whom benefits and other payments were made from the Employees’ Compensation Fund under section 8147 of title 5, United States Code, on account of the injury or death of any Member, officer, or employee of the House (or any former Member, officer, or employee of the House) during the most recent July 1 through June 30 expense period for which information on such reimbursements is available, as described in section 8417(b) of such title.
 (b)RegulationsThe Committee on House Administration shall promulgate such regulations as the committee considers necessary to carry out subsection (a), including regulations to protect the privacy of any individual cited in any report submitted by the Chief Administrative Officer under such subsection.
			